Citation Nr: 0937335	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a dermatological 
disorder.

3.  Entitlement to service connection for a respiratory 
disorder claimed as asthma secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and AH


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
October 1971 to October 1975, during which time he served in 
Ready Operations with the BLT 1/9 in the waters contiguous to 
Vietnam from November 1972 to January 1973.  His MOS was auto 
mechanic.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection has long been in effect for bilateral pes 
planus, for which a long-standing 30 percent rating has been 
assigned [except for periods of time when 100 percent ratings 
have been assigned under 38 C.F.R. §§ 4.29 and/or 4.30].

The Veteran and AH provided testimony before the undersigned 
Acting Veterans Law Judge at the VARO on Travel Board in 
August 2009; a transcript is of record.  Tr.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Left Knee Disorder

Service records show that the Veteran had left knee 
complaints on more than one occasion in service.  

He has a long history of left knee problems since service 
with arthritis and other symptoms and has recently been 
undergoing injections.

An opinion was provided by a VA orthopedic examiner that he 
did not feel the Veteran's left knee problems were probably 
due to service although he noted that he had had several in-
service left knee complaints.

Since then, the Veteran has testified in detail as to his in-
service injuries to his left knee, a salient fact which was 
not specified previously.  Moreover, since the orthopedic 
opinion was rendered, statements have been submitted from 
several former Marine Corps comrades to the effect that the 
Veteran did in fact traumatize his left knee in service, that 
he played ball only with the help of pain medications, and 
that he was casted.  This appears to change the nature of the 
in-service left knee problems to primarily of a post-
traumatic nature, which in turn, changes the components for 
rendering a credible opinion.

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment was primarily to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) (2008).  
However, citing 38 U.S.C.A. § 501 rather than Allen, the 
revision also institutes additional evidentiary requirements 
and hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  Under the 
revisions, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b).  

In this case, the Veteran has had bilateral pes planus 
disability for decades, rated at a significant 30 percent 
disabling.  The impact this may have had on his left knee has 
never been addressed by medical opinion.

Dermatological Disorder

On review of the case, the Board concludes that while the 
Veteran was in Vietnam, it has not been claimed or at least 
pursued that the Veteran had a skin disorder to include 
chloracne as a result of Agent Orange exposure.  At the 
hearing, it was specifically conceded that the dermatological 
claim was on a direct basis.  Tr. at 15.   

Service treatment records show a lengthy list of complaints, 
findings and care for various skin ailments including 
involving his feet, many of some considerable severity, some 
seemingly of a fungal origin and others perhaps not of a 
fungal origin.  

Since service, the Veteran has had ongoing problems with skin 
lesions, particularly involving his feet.  And while he was 
said to have no "active" skin problems on the last VA 
examination, he certainly has both a remote and recent 
clinical history of dermatological difficulties.  

The Board is well aware of the Court decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a disorder which fluctuated 
in its degree of disability, in that as in this instance, a 
skin disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for VA to schedule the Veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed").

Finally, clinical notes show that on one or more occasions 
the Veteran was noted to have broken out with skin lesions 
including ongoing cellulitis after some other treatment, 
e.g., after a brace was applied to his knee or when he was 
having a bout of pes planus.  Thus, any secondary impact must 
be addressed on that premise as well and cannot be finally 
resolved until all herein claimed disabilities are sort out 
as to which are and which are not service-connected.

Respiratory Disorder to include Asthma

Asbestosis fiber or particle exposure has been found to be 
the cause of a number of potential respiratory and other 
disabilities.  Exposure to asbestosis can come from various 
sources including on shipboard.  In this case, the Veteran 
served on shipboard off Vietnam.  He has further claimed that 
in his MOS as an auto mechanic, he was repeatedly exposed to 
asbestosis as a result of dealing with brake linings and 
other vehicular repair situations. 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or postservice 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

It has been noted in various cases that a variety of other 
lung disabilities, including asthma and bronchitis, are not 
usually considered asbestos-related diseases.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

On the other hand, when a disease is first diagnosed after 
service but not within an applicable presumptive period, 
service connection may nevertheless be established by 
evidence demonstrating that disease was in fact incurred 
during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  If there is no presumptive service 
connection available, direct service connection can be 
established if the record contains competent medical evidence 
of a current disease process with a relationship to given 
exposure [in Combee, it was to an herbicide agent] while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

The Veteran's service treatment records show periodic 
respiratory bouts primarily associated with acute infection.

However, post-service records show development of first 
bronchitis and then asthma.  It is unclear whether he has 
other respiratory problems of a chronic nature, or to what 
these might be attributable.

And while an opinion has been rendered that his asthma was 
probably not due to service, all of the possible factors 
including exposure to asbestosis on shipboard have not 
seemingly been factored into the equation.  

Finally, based on his testimony and other documentation in 
the file, it is unclear whether there are other VA records 
available, particularly for the periods most closely 
following his separation.  If so, these need to be obtained.

The Board finds that in order to ensure due process that 
further development is required on all three issues.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    The service department should be asked 
to provide all additional service records, 
his 201 file, and a detailing of the ships 
on which he served, and asbestosis 
exposure, if known, in any service venue 
or circumstance.  The Veteran is also 
requested to provide such asbestosis 
exposure related documentation if 
available.

    Complete VA treatment records should be 
obtained and added to the claims file.  To 
clarify, his testimony should be reviewed, 
and if records mentioned therein are not 
in the file, they should be obtained.  The 
Veteran himself may also be asked to 
identify all VA facilities, dates of care, 
etc., so that all records may be attached 
to the claims file.

2.  The Veteran should then be examined by VA 
physicians, preferably ones who have not before 
seen him, with expertise in pertinent areas to 
determine the nature, extent, probable etiology 
and association between/among left knee, skin 
and respiratory problems, and how these may or 
may not be related to service or service-
connected disabilities including his severe pes 
planus.

The claims folder, to include service and post-
service clinical records obtained pursuant to 
(1), and a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so reviewed.   

The examiner should specifically address the 
following:

    (a)  What are the Veteran's current 
diagnoses (and those diagnosed disabilities 
apparent within the appellate period, before, 
in and/or since service) and the nature of the 
disabilities as to each of the claimed left 
knee, skin and respiratory disorders, based 
upon the previous medical records on file and 
the Veteran's history before, during, and after 
service? 

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Are any or all of such conditions 
causally or etiologically or in any manner 
impacted by or related to military service 
and/or other service-connected disabilities?
    
    (d)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated (e.g., 
reflects additional disability) beyond its 
previous level of disability by a service-
connected disability or treatment therefor, or 
whether such a causation or aggravation 
relationship is unlikely (i.e., less than a 50-
50 probability).  
    
    (e)  A complete discussion should be 
provided as to the Veteran's current left knee, 
skin and respiratory problems and how they 
functionally impact his daily living.  All 
appropriate measurements, to include range of 
motion studies and assessment of instability 
should be obtained and X-rays should be 
undertaken.  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
prior level of disability. 

    (i)  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without adequate 
bases stated therein.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  
    
3.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  

    In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection on all bases.  If 
any decision remains adverse, provide him and 
his representative with an appropriate SSOC.  
Then return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


